                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JONATHAN WELLS, on behalf of himself
and all others similarly situated,

                      Plaintiff,

                 v.                                             CIV 20-1203 KG/SCY

MIDWEST RECOVERY SERVICES, LLC
and John Does 1-25,

                      Defendant.

                                    ORDER OF DISMISSAL

       The Court having reviewed the Parties’ Proposed Stipulation for Dismissal with

Prejudice, and being fully advised in the premises, does hereby order, that Plaintiff Jonathan

Wells (“Plaintiff”) and Defendant Midwest Recovery Services, LLC (“Defendant”) are

dismissed with prejudice with each party to bear their respective costs and fees.




                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                 1
